Citation Nr: 1813807	
Decision Date: 03/08/18    Archive Date: 03/14/18

DOCKET NO.  15-31 374	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen the Veteran's claim for entitlement to service connection for bilateral sensorineural hearing loss.

2.  Entitlement to service connection for bilateral sensorineural hearing loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Douglas M. Humphrey, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1953 to April 1959.  His military occupational specialty (MOS) was tank mechanic.

This appeal comes before the Board of Veterans' Appeals (Board) from a November 2014 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.  By that rating action, the RO reopened the Veteran's claim and denied service connection for bilateral sensorineural hearing loss.  

In January 2018, the Veteran testified before the undersigned Veterans Law Judge at a Video Conference Board Hearing.  A transcript of that hearing is of record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).


FINDINGS OF FACT

1. The RO denied a claim for service connection for bilateral sensorineural hearing loss in an unappealed June 2007 rating decision.

2. The evidence received since the RO's June 2007 rating decision is new to the record, is not redundant and cumulative of the evidence of record as of October 2013, and relates to an unestablished fact necessary to substantiate the Veteran's claim for service connection.

3. Resolving doubt in his favor, the evidence establishes that the Veteran's bilateral sensorineural hearing loss had its onset during active service.


CONCLUSIONS OF LAW

1. The June 2007 rating decision denying entitlement to service connection for bilateral sensorineural hearing loss is final.  38 U.S.C. § 7105 (2012); 38 C.F.R. §§ 20.1103, 20.1104 (2017).

2. New and material evidence has been received since the RO's June 2007 rating decision that denied a claim for service connection for bilateral sensorineural hearing loss; the claim for entitlement to service connection for bilateral sensorineural hearing loss is reopened.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156 (2017).

3. The criteria for service connection for bilateral sensorineural hearing loss have been met.  38 U.S.C. §§ 1110, 1131, 5107(b) (2012); 38 C.F.R. §§ 3.303 (2017). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Because the Board is reopening the Veteran's claim and granting entitlement for service connection for bilateral sensorineural hearing loss, any errors related to VA's duties to notify and assist with regard to that issue are moot.  See 38 U.S.C. §§ 5103, 5103A; 38 C.F.R. § 3.159.

I.	Petition to Reopen Claim for Service Connection

Irrespective of the RO's actions, the Board must decide whether the Veteran has submitted new and material evidence to reopen a claim.  Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996); Jackson v. Principi, 265 F.3d 1366 (Fed Cir 2001).

Generally, a claim that has been denied in an unappealed RO decision or an unappealed Board decision may not thereafter be reopened and allowed.  38 U.S.C. §§ 7104(b), 7105(c).  The exception is that if new and material evidence is presented or secured with respect to a claim which has been disallowed, VA shall reopen the claim and review the former disposition of the claim.  38 U.S.C. § 5108.

New evidence means evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The regulation does not require new and material evidence as to each previously unproven element of a claim and creates a low threshold for reopening claims. 38 C.F.R. § 3.156(a); Shade v. Shinseki, 24 Vet. App. 110 (2010).  For the purpose of determining whether new and material evidence has been submitted, the credibility of new evidence is presumed; its weight is not presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).

Service connection for bilateral hearing loss was denied in a June 2007 decision.  The RO determined, in pertinent part, that there was no current evidence of a hearing loss disability that was related to the Veteran's active service.  The Veteran did not appeal the decision and no new and material evidence was received within a year of the decision.  Accordingly, the June 2007 decision became final.  38 U.S.C. § 7105 (2012); 38 C.F.R. §§ 20.1103, 20.1104 (2017).

As part of his claim to reopen, the Veteran submitted hearing tests showing bilateral hearing loss.  A June 2014 VA examination shows bilateral sensorineural hearing loss for VA purposes.  Also of record is the Veteran's testimony wherein he indicated that he has been experiencing problems with his hearing since service.  The evidence is both new and material to claim for service connection. Therefore, the Veteran's petition to reopen his claim for service connection for bilateral hearing loss is granted. 

II.	Service Connection

The Veteran has a current diagnosis of bilateral hearing loss for VA purposes.  See 38 C.F.R. § 3.385.  Further, while hearing loss was not documented in service, the record establishes that the Veteran states that he was exposed to loud noise a result of his service as a tank mechanic, which is documented in his personnel records.  He describes being exposed to acoustic trauma from tank engine noise and "dry fire" 90 mm cannon testing.  These statements are found to be competent and credible.  Accordingly, the first two elements of service connection are met.  38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303.

With respect to the third element requiring a causal nexus between the in-service event or injury and the Veteran's current disability, the Veteran testified in January 2018 that he noticed that his hearing was growing worse during his second enlistment period from May 1957 to April 1959.  The Veteran testified that he had originally planned to make a career for himself in the U.S. Marine Corps, but he decided not to re-enlist in 1959 because he did not want to cause further damage to his hearing.  The Veteran is competent to testify regarding his bilateral hearing loss during his active service.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  The Board finds the Veteran's testimony and statements credible and highly probative.  Because the Veteran incurred bilateral sensorineural hearing loss during active service, the third element of service connection is met.  38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303.

In light of the foregoing, the Veteran is entitled to service connection for bilateral sensorineural hearing loss.  The Board notes the negative nexus opinion from the examiner responsible for the June 2014 audiological examination.  The examiner theorized that the Veteran's bilateral sensorineural hearing loss "could be" genetic in origin or related to neurotoxins that the Veteran may have used in treating skin cancer.  The speculative nature diminishes the overall probative value of the opinion.  The opinion's probative value is further diminished by the examiner's failure to discusses the significance of the Veteran's in-service noise exposure and his complaint of experiencing hearing problems since that time.


ORDER

The Veteran's petition to reopen his claim for entitlement to service connection for bilateral sensorineural hearing loss is granted.

Entitlement to service connection for bilateral sensorineural hearing loss is granted.



____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


